 Case 2:19-cv-09587-GW-JPR Document 32 Filed 04/24/20 Page 1 of 9 Page ID #:1607


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-9587-GW-JPRx                                            Date      April 24, 2020
 Title             Brian Armstrong v. WB Studio Enterprises, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - RULING ON PLAINTIFF'S MOTION TO REMAND
                             [16]


       The Court finds that need not hear oral argument on this continuation of the hearing on the
motion to remand; and the April 27, 2020 hearing is taken off-calendar. See C.D. Cal. L.R. 7-15.

         Based on the foregoing discussion, the Court would DENY Plaintiff’s Motion to Remand.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:19-cv-09587-GW-JPR Document 32 Filed 04/24/20 Page 2 of 9 Page ID #:1608



 Brian Armstrong v. WB Studio Enterprises, Inc., et al.; Case No. 2:19-cv-09587-GW-(JPRx)
 Ruling on Motion to Remand




 I. Background

            Plaintiff Brian Armstrong sues Defendants WB Studio Enterprises, Inc.; Warner Bros.
 Entertainment Inc. (collectively, “WBTV”); Warner Media, LLC; Chuck Lorre Productions, Inc.;
 and Does 1-20 for: (1) harassment, in violation of the Fair Employment and Housing Act
 (“FEHA”), Cal. Gov Code § 12900 et seq.; (2) failure to prevent harassment, in violation of FEHA;
 (3) discrimination, in violation of FEHA; (4) failure to prevent discrimination, in violation of
 FEHA; (5) retaliation, in violation of FEHA; (6) violation of Cal. Labor Code § 1102.5; and (7)
 violation of Cal. Labor Code § 6310. See generally First Amended Complaint (“FAC”), Docket
 No. 25.
            Plaintiff alleges the following: Plaintiff is a 61-year-old Caucasian Christian male who
 works as a camera operator for television shows. Id. ¶¶ 6-7. Plaintiff has over forty years of
 experience in the television production industry, and he spent over eighteen years working as a
 camera operator for Defendants. Id. Most recently, Defendants employed Plaintiff as a camera
 operator for the television show “The Big Bang Theory.” Id. ¶ 8. Plaintiff performed excellent
 camera work throughout his employment. Id. ¶ 9.
            During Plaintiff’s employment with Defendants, Defendants’ producers, cast, and crew
 subjected him to slurs, tropes, stereotypes, and hate speech made against people who are older,
 white, male, and Christian, such as Plaintiff. Id. ¶ 10. Defendants’ producers, managers,
 supervisors, and executives were aware of these issues but failed to prevent or correct them. Id. ¶
 11. In 2019, one of Defendants’ employees put Plaintiff in a chokehold because Plaintiff had
 inadvertently interrupted an apparent prostitution purchase for one of Defendants’ actors. Id. ¶ 13.
 Plaintiff complained to Defendants’ production management and human resources about the event.
 Id. ¶ 14.
            Plaintiff’s employment with Defendants ended when “The Big Bang Theory” was canceled
 and production stopped. Id. ¶ 15. Plaintiff applied to work as a camera operator on a new show
 Defendants were creating, “Bob Hearts Abishola.”1 Id. ¶ 16. Defendants’ manager told Plaintiff

 1
     Plaintiff refers to the show as “Bob Loves Abishola,” (see FAC ¶ 16), but it appears to actually be named “Bob


                                                              1
Case 2:19-cv-09587-GW-JPR Document 32 Filed 04/24/20 Page 3 of 9 Page ID #:1609



 that he could not be hired for “Bob Hearts Abishola” due solely to Plaintiff’s race, color, and
 gender (Caucasian, white, male). Id. ¶ 17. Defendants’ executive producer ordered the employees
 responsible for hiring crew not to hire “white” and “male” crew members. Id. ¶ 18. Defendants’
 manager and the employees conducting hiring for “Bob Hearts Abishola” were aware that Plaintiff
 had complained about the 2019 chokehold incident. Id. ¶ 19. Defendants’ manager and employees
 in charge of hiring also knew that Defendants’ employees had made slurs, tropes, stereotypes, and
 hate speech against people who are older, white, male, and Christian. Id. Defendants’ employees
 decided not to hire Plaintiff for “Bob Hearts Abishola” within a few months of Plaintiff’s
 complaints. Id. ¶ 20. When Plaintiff opposed Defendants’ failure to hire him, Defendants’ human
 resources manager told Plaintiff that he would never work again. Id. ¶ 22. The individual
 Defendants hired for the position Plaintiff had applied to was younger than Plaintiff; was not male,
 Caucasian, or white; and had not previously lodged complaints about battery or FEHA violations.
 Id. ¶ 23. Defendants did not hire other older white men for “Bob Hearts Abishola.” Id. ¶ 24.
 Further, Defendants still have not hired Plaintiff since “The Big Bang Theory” ended. Id. ¶ 25.
 Plaintiff filed a charge with the Department of Fair Employment and Housing and received a right-
 to-sue regarding the alleged discrimination, harassment, and retaliation. Id. ¶ 27.
           Plaintiff brought suit in the Los Angeles Superior Court, and Defendants removed to this
 Court.2 See Notice of Removal, Docket No. 1. Plaintiff filed the present Motion to Remand. See
 Motion to Remand (“Motion”), Docket No. 16. Defendants opposed. See Opposition to Motion
 to Remand (“Opp’n”), Docket No. 17. Plaintiff replied. See Reply in Support of Motion to
 Remand (“Reply”), Docket No. 18. The Court heard a hearing on the Motion, at which it allowed
 Plaintiff to file an amended complaint, because the original complaint was deficiently pled. See
 Transcript of Proceedings Held on 3/9/2020, Docket No. 23. After Plaintiff filed the FAC,
 Defendants filed a supplemental brief opposing remand. See Supplemental Memorandum in
 Support of Preemption (“Def. Supp.”), Docket No. 28. Plaintiff filed a supplemental brief in
 support of remand. See Plaintiff’s Opposition to Defendant’s Memorandum (“Pl. Supp.”), Docket
 No. 30.


 Hearts Abishola” (see Declaration of Silisha S. Platon ¶ 2, Docket No. 17-1).
 2
   Defendants asserted that there was federal question jurisdiction because “this action is preempted by Section 301(a)
 of the Labor Management Relations Act (“LMRA”), 29 U.S.C. Section 141 et seq., because it requires the
 interpretation of one or more collective bargaining agreements governing the terms and conditions of Plaintiff’s
 employment.” See Docket No. 1 at 2 of 18.


                                                               2
Case 2:19-cv-09587-GW-JPR Document 32 Filed 04/24/20 Page 4 of 9 Page ID #:1610



 II. Legal Standard
        Federal courts possess limited jurisdiction, having subject matter jurisdiction only over
 matters authorized by the Constitution and Congressional statute. See, e.g., Kokkonen v. Guardian
 Life Ins. Co., 511 U.S. 375, 377 (1994). Federal courts operate under the presumption that they
 do not have jurisdiction over state causes of action, and the party claiming federal jurisdiction must
 prove otherwise. See id. (citing Turner v. Bank of N. Am., 4 U.S. 8, 11 (1799); McNutt v. General
 Motors Acceptance Corp., 298 U.S. 178, 182-83 (1936)). Additionally, “[t]he defendant bears the
 burden of establishing that removal is proper” and removal statutes are “strictly construed against
 removal jurisdiction.” Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087
 (9th Cir. 2009); see also Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“[J]urisdiction
 must be rejected if there is any doubt as to the right of removal.”).
        Generally speaking, “the presence or absence of federal-question jurisdiction is governed
 by the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only when a
 federal question is presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar
 Inc. v. Williams, 482 U.S. 386, 392 (1987). The mere existence of a potential defense based on
 state law is generally insufficient to confer removal jurisdiction. Id. Therefore, “[t]he rule makes
 the plaintiff the master of the claim; he or she may avoid federal jurisdiction by exclusive reliance
 on state law.” Id. However, there is an exception, known as the “complete preemption doctrine,”
 which applies where “the Court has concluded that the pre-emptive force of a statute is so
 ‘extraordinary’ that it ‘converts an ordinary state common-law complaint into one stating a federal
 claim for purposes of the well-pleaded complaint rule.’” Id. (quoting Metro. Life Ins. Co. v. Taylor,
 481 U.S. 58, 65 (1987)).
        Section 301 of the LMRA states:
        Suits for violation of contracts between an employer and a labor organization
        representing employees in an industry affecting commerce as defined in this
        chapter, or between any such labor organizations, may be brought in any district
        court of the United States having jurisdiction of the parties, without respect to the
        amount in controversy or without regard to the citizenship of the parties.
 29 U.S.C. § 185(a). The Supreme Court has explained, the “preemptive force of section 301 is so
 powerful as to displace entirely any state cause of action for violation of contracts between an
 employer and a labor organization.” Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463
 U.S. 1, 23 (1983). Additionally, the Supreme Court has instructed that “Section 301 governs
 claims founded directly on rights created by collective-bargaining agreements, and also claims


                                                       3
Case 2:19-cv-09587-GW-JPR Document 32 Filed 04/24/20 Page 5 of 9 Page ID #:1611



 ‘substantially dependent on analysis of a collective-bargaining agreement.’” Caterpillar, 482 U.S.
 at 393 (quoting Int’l Bhd. of Elec. Workers v. Hechler, 481 U.S. 851, 859 n.3 (1987)); see also
 Textile Workers v. Lincoln Mills, 353 U.S. 448, 456 (1957) (noting that § 301 was a congressional
 directive to the federal courts to fashion a body of federal common law to be used to address
 disputes arising out of labor contracts); Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 211-12
 (1985) (quoting Bowen v. U.S. Postal Serv., 459 U.S. 212, 224-25 (1983)) (“If the policies that
 animate § 301 are to be given their proper range . . . [they] require that ‘the relationships created
 by [a collective-bargaining] agreement’ be defined by application of ‘an evolving federal common
 law grounded in national labor policy.’”). Thus, suits between individuals and their employers
 sometimes implicate LMRA preemption when a CBA is involved. Once preempted, “any claim
 purportedly based on [a] . . . state law is considered, from its inception, a federal claim, and
 therefore arises under federal law.” Caterpillar, 482 U.S. at 393.
        In Burnside v. Kiewit Pacific Corp., 491 F.3d 1053, 1059 (9th Cir. 2007), the Ninth Circuit
 distilled the history and preemptive scope of § 301. The Court formulated two lines of inquiry to
 assess whether a defendant can establish complete preemption under the LMRA. The first is an
 “inquiry into whether the asserted cause of action involves a right conferred upon an employee by
 virtue of state law, not by a CBA. If the right exists solely as a result of the CBA, then the claim
 is preempted, and our analysis ends there.” Id. (emphasis added); see Lueck, 471 U.S. at 212
 (holding that § 301 cannot “preempt state rules that proscribe conduct, or establish rights and
 obligations, independent of a labor contract”); Caterpillar, 482 U.S. at 394 (concluding that § 301
 only “governs claims founded directly on rights created by collective-bargaining agreements”).
 “[T]o determine whether a particular right inheres in state law or, instead, is grounded in a CBA,
 the Court has instructed us to consider the legal character of a claim, as independent of rights under
 the collective-bargaining agreement [and] not whether a grievance arising from precisely the same
 set of facts could be pursued.” Burnside, 491 F.3d at 1060 (quoting Livadas v. Bradshaw, 512
 U.S. 107, 123 (1994)) (internal quotations and emphasis omitted). In addition, the Supreme Court
 has clearly stated that “reliance on the CBA as an aspect of a defense is not enough to ‘inject[ ] a
 federal question into an action that asserts what is plainly a state-law claim.’” Id. (emphasis added)
 (citing Caterpillar, 482 U.S. at 398-99).
        The Burnside Court then identified the second line of inquiry: “[i]f, however, the right
 exists independently of the CBA, we must still consider whether it is nevertheless ‘substantially



                                                       4
Case 2:19-cv-09587-GW-JPR Document 32 Filed 04/24/20 Page 6 of 9 Page ID #:1612



 dependent on analysis of a collective-bargaining agreement.’” Id. (emphasis added) (citing
 Caterpillar, 482 U.S. at 394 (quoting Hechler, 481 U.S. at 859 n.3 (1987))). “[T]o determine
 whether a state law right is ‘substantially dependent’ on the terms of a CBA . . . the Court directs
 us to decide whether the claim can be resolved by ‘look[ing] to’ versus interpreting the CBA.” Id.
 (internal citations omitted). The former does not provide a basis for complete preemption. See
 Livadas, 512 U.S. at 124 (“[W]hen the meaning of contract terms is not the subject of dispute, the
 bare fact that a [CBA] will be consulted in the course of state-law litigation plainly does not require
 the claim to be extinguished.”).      Along these same lines, merely “alleging a hypothetical
 connection between the claim and the terms of the CBA is not enough to preempt the claim.”
 Cramer v. Consol. Freightways, Inc., 255 F.3d 683, 691 (9th Cir. 2001).
 III. Discussion
        Plaintiff sued Defendants for: (1) harassment in violation of the Fair Employment and
 Housing Act (“FEHA”), Cal. Gov Code § 12900 et seq.; (2) failure to prevent harassment, in
 violation of FEHA; (3) discrimination, in violation of FEHA; (4) failure to prevent discrimination,
 in violation of FEHA; (5) retaliation, in violation of FEHA; (6) violation of Cal. Labor Code §
 1102.5; and (7) violation of Cal. Labor Code § 6310. See generally FAC. These are state law
 claims not explicitly invoking the CBAs. See Motion at 6. Therefore, the question before the
 Court is whether Plaintiff’s claims are dependent on interpretation of a CBA. See Firestone v. S.
 Cal. Gas Co., 281 F.3d 801, 802 (9th Cir. 2002) (“[A] state law claim is preempted if it necessarily
 requires the court to interpret an existing provision of a collective bargaining agreement . . . that
 can reasonably be said to be relevant to the resolution of the dispute. A claim that requires only
 reference to the collective bargaining agreement, but no interpretation, is not preempted.” (internal
 quotations and citation omitted)).
         “The Ninth Circuit has ‘consistently held that state law discrimination claims under the
 FEHA do not require courts to interpret the terms of a CBA and are therefore not preempted by
 § 301.’” Klausen v. Warner Bros. TV, 158 F. Supp. 3d 925, 930 (C.D. Cal. 2016) (quoting
 Ackerman v. W. Elec. Co., 860 F.2d 1514, 1517 (9th Cir. 1988)); see also Humble v. Boeing Co.,
 305 F.3d 1004, 1010 (9th Cir. 2002) (“[A] CBA provision does not trigger preemption of a
 reasonable accommodation claim when it is only potentially relevant to the state law claims,
 without any guarantee that interpretation or direct reliance on the CBA terms will occur.”
 (emphasis in original)); Chmiel v. Beverly Wilshire Hotel Co., 873 F.2d 1283, 1286-87 (9th Cir.



                                                       5
Case 2:19-cv-09587-GW-JPR Document 32 Filed 04/24/20 Page 7 of 9 Page ID #:1613



 1989); Cook v. Lindsay Olive Growers, 911 F.2d 233, 240 (9th Cir. 1990); Ramirez v. Fox Tele.
 Station, Inc., 998 F.2d 743, 748-49 (9th Cir. 1993). However, this is not a uniform rule: courts in
 this Circuit have found preemption when a plaintiff’s discrimination claims require interpretation
 of a CBA. See, e.g., Madison v. Motion Picture Set Painters & Sign Writers Local 729, 132 F.
 Supp. 2d 1244, 1254 (C.D. Cal. 2000); McGowen v. Nestle Food Co., No. 1:06CV01212AWIDLB,
 2007 WL 173768, at *6 (E.D. Cal. Jan. 19, 2007); Audette v. Int’l Longshoremen’s &
 Warehousemen’s Union, Local 24, 195 F.3d 1107, 1113 (9th Cir. 1999).
            Plaintiff alleges discrimination in violation of FEHA. He bases this claim on allegations
 that he was subjected to slurs while employed with Defendants and that Defendants refused to
 rehire him based on his age, race, gender, religion, and the fact that he had previously complained
 of an incident involving a chokehold. Defendants argue that these claims require interpretation of
 the CBAs that governed Plaintiff’s employment.3 See Declaration of Silisha Platon (“Platon
 Decl.”), Docket No. 28-1, ¶¶ 6-12.
            Defendants argue that § 301 preempts Plaintiff’s claim that Defendants discriminated and
 retaliated against him in violation of FEHA by failing to rehire him as a camera operator for “Bob
 Hearts Abishola.” Under the three-step burden shifting framework set forth in McDonnell Douglas
 Corp. v. Green, 411 U.S. 792, 802 (1973), Plaintiff must first establish a prima facie case of
 discrimination and retaliation. In order to establish a prima facie case of discrimination under
 California law, Plaintiff must show, inter alia, that he was qualified for the job he sought. See Guz
 v. Bechtel Nat’l, Inc., 24 Cal. 4th 317, 355 (2000). Assuming Plaintiff can establish a prima facie
 case of discrimination or retaliation, the burden shifts to Defendants to offer a legitimate,
 nondiscriminatory reason for their failure to rehire Plaintiff. See McDonnell Douglas, 411 U.S. at
 802. Finally, the burden returns to Plaintiff to show that Defendant’s allegedly nondiscriminatory
 reason for not rehiring Plaintiff was a pretext. Id. at 804. Defendants argue that a determination
 of Plaintiff’s qualification for the camera operator position is dependent on interpretation of
 various provisions of the relevant CBA. Specifically, Defendants points to provisions of the CBA
 that require Defendants to give “preference of employment” to “qualified persons” listed on the
 Industry Experience Roster.4 Def. Supp. at 4. Defendants contend that because the CBA does not

 3
   It appears clear that not all of Plaintiff’s claims would possibly fall within the preemptive scope of § 301, for example
 his causes of action for harassment and failure to prevent harassment.
 4
     For example, the CBA states:


                                                                  6
Case 2:19-cv-09587-GW-JPR Document 32 Filed 04/24/20 Page 8 of 9 Page ID #:1614



 expressly define the terms “preference” or “qualified,” the Court will have to interpret these terms
 in order to resolve Plaintiff’s claims.
          The Court would find that certain of Plaintiff’s claims are substantially dependent on an
 analysis of the CBA. See Burnside, 491 F.3d at 1059. As Defendants point out, Plaintiff must
 demonstrate that he was “qualified” for the position of camera operator on “Bob Hearts Abishola”
 in order to prevail on his discrimination claim. In making this determination, the Court would
 likely look to the sections of the CBA governing hiring and qualifications for the role of camera
 operator. And because the CBA does not simply define what constitutes a “qualified” individual,
 the Court would need to interpret that term based on the broader language of the CBA.
          Further, even if Plaintiff’s prima facie case does not require interpretation of the meaning
 of “qualified” in the CBA, it is highly likely that Defendant’s purported non-discriminatory
 reasons for failing to rehire Plaintiff, under the McDonnell Douglas burden-shifting framework,
 will require interpretation of whether Plaintiff was “qualified” under the terms of the CBA. For
 example, Defendants might argue that despite Plaintiff’s industry experience, he was not rehired
 because he was not a “qualified person” according to the standards laid out in the CBA. A
 Defendant’s reliance on a nondiscriminatory justification requiring interpretation of a CBA under
 the burden-shifting framework is relevant to preemption. See, e.g., Audette, 195 F.3d at 1113
 (“Resolution of the [state] discrimination and retaliation claim turns on defendants’ offer of a
 ‘legitimate nondiscriminatory reason’ requiring interpretation of the collective bargaining
 agreement . . . . Accordingly, this claim is preempted.”); Lingle v. Norge Div. of Magic Chef, 486
 U.S. 399, 407 (1988) (considering both prima facie elements of plaintiff’s retaliation claim and
 potential nonretaliatory justifications for the discharge to determine if the required interpretation


         Such preference of employment in hiring and rehiring shall be given by Producer within each such
         respective related job classifications grouping to the available qualified persons who are from such
         related job classifications, in the following order: First, preference of employment shall be given to
         such available qualified persons who are in Industry Group 1; in the event there are insufficient
         available qualified persons in Industry Group 1 to meet the employment requirements of Producer
         in such respective related job classifications, then Producer may secure employees from any source.
                                                            ....
         Unless otherwise provided in this Agreement, each qualified person listed on the Industry
         Experience Roster in any respective related job classifications grouping shall have preference of
         employment in such respective related job classifications grouping, as above provided, equal to all
         other qualified persons listed on the Industry Experience Roster in such related job classifications
         grouping and the Producer shall have complete freedom of selection from among such persons for
         the purpose of hiring, layoff and rehiring
 Def. Supp. at 5.


                                                                7
Case 2:19-cv-09587-GW-JPR Document 32 Filed 04/24/20 Page 9 of 9 Page ID #:1615



 of the CBA).
        In this way, this case is similar to Madison, another case finding § 301 preemption of state
 law discrimination claims. See Madison, 132 F. Supp. 2d 1244. In Madison, the plaintiff sued his
 union for racial discrimination after his union filed a grievance against his employer that reflected
 poorly on him. Id. at 1253. In finding that this claim required interpretation of the CBA, the Court
 explained:
        Arguably, Madison’s prima facie case will require resort to the CBA, since he
        appears to assert that the Union handled the grievance against Paramount
        differently than it handled other such grievances, and proof of this fact may
        necessitate determining whether the CBA imposed an obligation on the Union to
        notify interested members before proceeding with such a claim. Even if this is not
        the case, it is almost certain that the Union’s articulated non-discriminatory reason
        for the action it took will require resort to the CBA.
         First, since the Union’s grievance concerned the employment of non-union
        members as set painters, CBA requirements that only Union members be hired will
        be implicated. Additionally, since Madison alleges that the Union’s grievance was
        discriminatory in part because it was issued, contrary to standard practice, without
        alerting him first, the Union will undoubtedly assert that it complied with the
        procedures set forth in the CBA for filing grievances against an employer.
        Consequently, the claim is preempted.
 Id. at 1253-54. Here, as in Madison, Plaintiff’s prima facie discrimination claim will likely
 “require resort to the CBA,” and even if it does not, “it is almost certain that [Defendants’]
 articulated non-discriminatory reason for the action it took will require resort to the CBA.” Id.
 Once Defendants put forward Plaintiff’s lack of qualification under the CBA as a
 nondiscriminatory justification for not rehiring Plaintiff, the Court will need to interpret the terms
 of the CBA to determine what it actually means when it dictates that “preference of employment”
 will be given to “qualified persons.” As such, the Court would find that resolution of Plaintiff’s
 failure to rehire discrimination claim requires interpretation of the CBA, and Plaintiff’s claim is
 preempted. The Court need not determine whether § 301 preempts Plaintiff’s remaining claims:
 to the extent Plaintiff’s remaining claims are not preempted, the Court would at this time exercise
 supplemental jurisdiction over those as well.
 IV. Conclusion
        The Court finds that need not hear oral argument on this continuation of the hearing on the
 motion to remand; and the April 27, 2020 hearing is taken off-calendar. See C.D. Cal. L.R. 7-15.
        Based on the foregoing discussion, the Court would DENY Plaintiff’s Motion to Remand.



                                                       8
